
	

114 HR 2086 IH: To direct the Secretary of Commerce, with the Oakdale Irrigation District and the South San Joaquin Irrigation District, California, to develop and conduct a pilot program to remove nonnative predator fishes from the Stanislaus River, California, and for other purposes.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2086
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2015
			Mr. Denham (for himself, Mr. LaMalfa, Mr. Calvert, Mr. McClintock, Mr. Nunes, and Mr. Costa) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of Commerce, with the Oakdale Irrigation District and the South San Joaquin
			 Irrigation District, California, to develop and conduct a pilot program to
			 remove nonnative predator fishes from the Stanislaus River, California,
			 and for other purposes.
	
	
		1.Pilot program to protect native anadromous fish in the Stanislaus River, California
 (a)Establishment of nonnative predator fish removal pilot programThe Secretary of Commerce and the districts, in consultation with the United States Fish and Wildlife Service, shall jointly develop and conduct a nonnative predator fish removal pilot program to remove nonnative striped bass, smallmouth bass, largemouth bass, black bass, and other nonnative predator fishes from the Stanislaus River, California. The pilot program shall—
 (1)be scientifically based; (2)include methods to quantify the number and size of predator fishes removed each year, the impact of such removal on the overall abundance of predator fishes, and the impact of such removal on the populations of juvenile anadromous fish found in the Stanislaus River by, among other things, evaluating the number of juvenile anadromous fish that migrate past the rotary screw trap located at Caswell;
 (3)among other methods, use wire fyke trapping, portable resistance board weirs, and boat electrofishing;
 (4)be developed, including the application for all necessary scientific research and species enhancement permits under section 10(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)(1)) for the performance of the pilot program, not later than 6 months after the date of the enactment of this Act;
 (5)be implemented as quickly as possible following the issuance of all necessary scientific research and species enhancement permits needed to begin the pilot program; and
 (6)be implemented for a period of 7 consecutive calendar years. (b)ManagementThe management of the pilot program shall be the joint responsibility of the Secretary and the districts. Such parties shall work collaboratively to ensure the performance of the pilot program, and shall discuss and agree upon, among other things, changes in the structure, management, personnel, techniques, strategy, data collection, reporting, and conduct of the pilot program.
			(c)Conduct
 (1)In generalBy agreement between the Secretary and the districts, the pilot program may be conducted by their own personnel, qualified private contractors hired by the districts, personnel of, on loan to, or otherwise assigned to the National Marine Fisheries Service, or a combination thereof.
 (2)Participation by the National Marine Fisheries ServiceIf the districts elect to conduct the program using their own personnel or qualified private contractors hired by them in accordance with paragraph (1), the Secretary may assign an employee of, on loan to, or otherwise assigned to the National Marine Fisheries Service, to be present for all activities performed in the field. Such presence shall ensure compliance with the agreed-upon elements specified in subsection (b). The districts shall pay the cost of such participation in accordance with subsection (d).
 (3)Timing of electionThe districts shall notify the Secretary of their election on or before October 15 of each calendar year of the pilot program. Such an election shall apply to the work performed in the subsequent calendar year.
				(d)Funding
 (1)In generalThe districts shall be responsible for 100 percent of the cost of the pilot program. (2)Contributed fundsThe Secretary may accept and use contributions of funds from the districts to carry out activities under the pilot program.
 (3)Estimation of costOn or before December 1 of each year of the pilot program, the Secretary shall submit to the districts an estimate of the cost to be incurred by the National Marine Fisheries Service for the pilot program in the following calendar year, if any, including the cost of any data collection and posting under subsection (e). If an amount equal to the estimate is not provided through contributions pursuant to paragraph (2) before December 31 of that year—
 (A)the Secretary shall have no obligation to conduct the pilot program activities otherwise scheduled for such following calendar year until such amount is contributed by the districts; and
 (B)the districts may not conduct any aspect of the pilot program until such amount is contributed by the districts.
 (4)AccountingOn or before September 1 of each year, the Secretary shall provide to the districts an accounting of the costs incurred by the Secretary for the pilot program in the preceding calendar year. If the amount contributed by the districts pursuant to paragraph (2) for that year was greater than the costs incurred by the Secretary, the Secretary shall—
 (A)apply the excess contributions to costs of activities to be performed by the Secretary under the pilot program, if any, in the next calendar year; or
 (B)if no such activities are to be performed, repay the excess contribution to the districts. (e)Reporting and evaluation (1)In generalOn or before the 15th day of each month, the Secretary shall post on the Internet website of the National Marine Fisheries Service a tabular summary of the raw data collected under the pilot program in the preceding month.
 (2)ReportOn or before June 30 of the year following the completion of the pilot program, the Secretary and the districts shall jointly submit for peer review a report that—
 (A)discusses the findings and conclusions of the pilot program; (B)synthesizes the data collected under paragraph (1); and
 (C)makes recommendations for further study and action. (f)Permits process (1)RequirementNot later than 180 days after the filing by the Secretary and the districts of an application for scientific research and species enhancement permits under section 10(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)(1)) for the pilot program, the Secretary of the Interior, the Secretary of Commerce, or both, as appropriate, shall issue to the National Marine Fisheries Service and the districts all such permits that are necessary for the performance of the pilot program. Each such permit shall authorize activities under the permits to be carried out by the districts and by the National Marine Fisheries Service.
 (2)Delegation of authorityThe districts and the Secretary may delegate the authority to conduct activities under such permits to any qualified private contractor retained in accordance with subsection (c).
 (3)Failure to issue permitsThe pilot program, including amendments thereto by the appropriate Federal agencies, shall constitute a conservation plan that complies with section 10(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)(2)) if the Secretaries have not carried out paragraph (1) within 270 days after the filling of an application in accordance with such paragraph.
 (4)Treatment of striped bassFor purposes of the application of the Central Valley Project Improvement Act (title III of Public Law 102–575) with respect to the pilot program, striped bass shall not be treated as anadromous fish.
				(g)NEPA
 (1)Limitation on ApplicationIf the Secretaries have not carried out subsection (f)(1) within 365 days after the filing by the Secretary of Commerce and the districts of an application referred to in that subsection, section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply with respect to this section and the issuance of any permit under this section, during the 7-year period beginning on the date of the submission of such application.
 (2)Emergency environmental reviewsThe Secretary of the Interior and the Secretary of Commerce shall consult with the Council on Environmental Quality in accordance with section 1506.11 of title 40, Code of Federal Regulations (including successor regulations) to develop alternative arrangements to comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), as necessary to expedite the benefits of the pilot program for the conservation of threatened species and endangered species.
 (h)DefinitionsFor the purposes of this section: (1)DistrictsThe term districts means the Oakdale Irrigation District and the South San Joaquin Irrigation District, California.
 (2)Pilot programThe term pilot program means the nonnative predator fish removal pilot program established under this section. (3)Secretary of CommerceThe term Secretary of Commerce means the Secretary of Commerce acting through the National Marine Fisheries Service.
				(i)State law preempted
 (1)In generalAny restriction imposed under California law on the catch, take, or harvest of any nonnative or introduced aquatic or terrestrial species that preys upon anadromous fish and that occupies or is found in the Stanislaus River, or the permitting thereof, is hereby void and is preempted.
 (2)State permits not requiredNeither the districts nor the Secretaries are required to obtain a Scientific Collection Permit or any other permit or authorization from the California Department of Fish and Wildlife or any other division or instrumentality of the State of California pursuant to section 1002(a) of the California Fish and Game Code, section 5514(a) of the California Fish and Game Code, section 650 or title 14 of the California Code of Regulations, or any other provision of California law to implement any aspect of the pilot program.
 (j)SunsetThe authorities provided under this section shall expire 7 years after date of the issuance of the permits referred to in subsection (f)(1).
			
